            Case 1:20-cv-00755-CCB Document 17 Filed 03/01/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
                               BALTIMORE DIVISION

GENIE SOUTHERLAND,                            )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )      No. 1:20-cv-00755-CCB
                                              )
SWIFTFUNDS FINANCIAL SERVICES                 )
LLC,                                          )
                                              )
       Defendant.                             )

                            SATISFACTION OF JUDGMENT

         PLEASE TAKE NOTICE that Defendant, SWIFTFUNDS FINANCIAL SERVICES,

LLC, has satisfied the judgment entered by this Honorable Court on September 15, 2020.



                                    RESPECTFULLY SUBMITTED,


DATED: March 1, 2021                By: /s/ Michael A. Siddons
                                           Michael A. Siddons
                                           Attorney No. 89018
                                           The Law Firm of Michael Alan Siddons, Esquire
                                           230 N. Monroe Street, PO Box 403
                                           Media, PA 19063
                                           Tel: 410-705-0970
                                           msiddons@siddonslaw.com
                                           Attorney for Plaintiff




                                              1
         Case 1:20-cv-00755-CCB Document 17 Filed 03/01/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

      On March 01, 2021, I electronically filed the foregoing with the Clerk of the U.S. District
Court, using the CM/ECF system. I mailed a copy to Defendant at the address below:

      Swiftfunds Financial Services LLC
      30 Trinity Street
      Hartford CT 06106



  DATED: March 1, 2021               By: /s/ Michael A. Siddons
                                            Michael A. Siddons
